                                  Case 3:16-md-02741-VC Document 9182 Filed 01/24/20 Page 1 of 3




       Jan 24, 2020                                UNITED STATES JUDICIAL PANEL
                                                                on
                                                    MULTIDISTRICT LITIGATION
By: Jake Kornegay D.C.


                     IN RE: ROUNDUP PRODUCTS LIABILITY
                     LITIGATION                                                                               MDL No. 2741



                                                       (SEE ATTACHED SCHEDULE)



                                              CONDITIONAL TRANSFER ORDER (CTO −181)



                     On October 3, 2016, the Panel transferred 19 civil action(s) to the United States District Court for
                     the Northern District of California for coordinated or consolidated pretrial proceedings pursuant to
                     28 U.S.C. § 1407. See 214 F.Supp.3d 1346 (J.P.M.L. 2016). Since that time, 2,284 additional
                     action(s) have been transferred to the Northern District of California. With the consent of that court,
                     all such actions have been assigned to the Honorable Vince Chhabria.

                     It appears that the action(s) on this conditional transfer order involve questions of fact that are
                     common to the actions previously transferred to the Northern District of California and assigned to
                     Judge Chhabria.

                     Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
                     Litigation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the
                     Northern District of California for the reasons stated in the order of October 3, 2016, and, with the
                     consent of that court, assigned to the Honorable Vince Chhabria.

                     This order does not become effective until it is filed in the Office of the Clerk of the United States
                     District Court for the Northern District of California. The transmittal of this order to said Clerk shall
                     be stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the
                     Panel within this 7−day period, the stay will be continued until further order of the Panel.



                                                                            FOR THE PANEL:

                                              Jan 24, 2020
                                                                            John W. Nichols
                                                                            Clerk of the Panel
      I hereby certify that the annexed
    instrument is a true and correct copy
      of the original on file in my office.

ATTEST:
SUSAN Y. SOONG
Clerk, U.S. District Court
Northern District of California


    by:
               Deputy Clerk
    Date:   January 24, 2020
    Case 3:16-md-02741-VC Document 9182 Filed 01/24/20 Page 2 of 3




IN RE: ROUNDUP PRODUCTS LIABILITY
LITIGATION                                                            MDL No. 2741



                 SCHEDULE CTO−181 − TAG−ALONG ACTIONS



 DIST     DIV.      C.A.NO.      CASE CAPTION


ARKANSAS EASTERN

  ARE       2       20−00005     Flowers v. Monsanto Company

ARKANSAS WESTERN

 ARW        5       19−05232     Hughen v. Monsanto Company et al
 ARW        5       19−05233     Robbins v. Monsanto Company et al
 ARW        6       20−06002     Lowe v. Monsanto Company

FLORIDA MIDDLE

  FLM       2       20−00011     Belfleur et al v. Monsanto Company
  FLM       2       20−00018     Russell v. Monsanto Company

MISSISSIPPI NORTHERN

  MSN       3       19−00293     Wallace v. Monsanto Company et al
  MSN       3       19−00297     Newsom et al v. Monsanto Company et al

MISSISSIPPI SOUTHERN

  MSS       2       20−00002     Smith v. Monsanto Company

MISSOURI EASTERN

  MOE       4       19−03279     Duncan et al v. Monsanto Company
  MOE       4       19−03280     Dierkes et al v. Monsanto Company
  MOE       4       19−03349     Dziewa v. Monsanto Company
  MOE       4       19−03356     Murray v. Monsanto Company
  MOE       4       19−03359     Schrum et al v. Monsanto Company
  MOE       4       19−03386     Gloudemans v. Monsanto Company
  MOE       4       19−03387     Herod et al v. Monsanto Company

TENNESSEE EASTERN
   Case 3:16-md-02741-VC Document 9182 Filed 01/24/20 Page 3 of 3

 TNE       3      20−00001      McBride et al v. Monsanto Company

WASHINGTON EASTERN

 WAE       2      20−00016      Angioi v. Monsanto Company et al
